Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the communication(s) filed on 08/12/2022. There are a total of 3 claims pending in the application. Claim 1 has been amended, no claims have been added or canceled.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 08/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/151,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI et al. “TAKAHASHI” (US 2010/0290300 A1).
4.	 In regard to claim 1 TAKAHASHI teaches: 
“A dynamic random access memory (DRAM) (e.g., Figs. 1-2, ¶ 0047, semiconductor memory circuit 101 is a built-in DRAM of the semiconductor integrated device 100), comprising: a DRAM core cell comprised in the DRAM (e.g., ell array 102 in Fig. 1), wherein the DRAM core cell is supplied with a first voltage within a first voltage range to make the DRAM core cell operate at the first voltage, and the DRAM core cell is a volatile memory cell, wherein the first voltage is lower than 1.1V;” (e.g., ¶ 0084, Fig. 8). The VDD of bit line (e.g., VDD applied to memory cells is 0.8 v.
“and a peripheral circuit comprised in the DRAM (e.g., Fig. 2, ¶ 00 47, The semiconductor memory circuit 101 may have a configuration including multiple pairs of bit lines, memory cells connected to the multiple pairs of bit lines, a sense amplifier, and a precharge circuit; Figs. 1 and 7. ¶ 0078,, The second exemplary embodiment assumes the case where transistors constituting the logic circuit 105 serving as a peripheral circuit of the semiconductor memory circuit 201), and the peripheral circuit is supplied with a second voltage within a second voltage range to make the peripheral circuit operate at the second voltage, wherein the second voltage is not greater than 1.1V, and wherein the DRAM core cell and the peripheral circuit are formed on a single chip, and the peripheral circuit is external to the DRAM core cell.” [(e.g., ¶ 0078, the logic circuit 105 serving as a peripheral circuit… further reduced (e.g., VDD is 08 V or lower)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI in view Applicant Prior Art Admission (APAA – DDR Specification).
5.	 In regard to claims 2 TAKAHASHI further teaches: 
“wherein the first voltage is different from the second voltage.” (e.g., ¶ 0016 and TABLE III on page 2 of instant specification -- APAA). Table III specify the voltage of memory core (e.g., first voltage) as 1.8 V +/- 0.1 V and the voltage of peripheral circuit (e.g., second voltage) as <1.1 V. The two voltages are different.  
Paragraph [0016] of the claimed specification recites:
“[0016] Please refer to Table III. Table III illustrates operation voltage ranges of the dynamic random-access memory 100 operating in the DDR I specification, the low power DDR I specification, the DDR II specification, and the low power DDR II specification according to another embodiment.”
6.	 In regard to claim 3 TAKAHASHI further teaches: 
“wherein the first voltage is greater than the second voltage.” (e.g., ¶ 0016 and TABLE III on page 2 of instant specification -- APAA). Table III specify the voltage of memory core (e.g., first voltage) as 1.8 V +/- 0.1 V and the voltage of peripheral circuit (e.g., second voltage) as <1.1 V. The two voltages are different. The first voltage 1.8 V is greater than second voltage < 1.1 V
Response to Remarks
	Applicant arguments have been fully considered but they are not persuasive. On page 4 of the Remarks, Applicant make reference to paragraph [0078] and Figs. 1 and 7 of TAKAHASHI and states:
“Therefore, according to FIG. 1 and paragraph [0078] of TAKAHASHI, because the logic circuit 105 is not included in the semiconductor memory circuit 101, it is obvious that the logic circuit 105 of TAKAHASHI does not disclose the peripheral circuit of the currently amended claim 1” (emphasis added).

TAKAHASHI teaches:

“[0078] The semiconductor integrated device 200 includes the semiconductor memory circuit 201 and the logic circuit 105. The semiconductor memory circuit 201 is a built-in DRAM of a system LSI, as with the first exemplary embodiment. The second exemplary embodiment assumes the case where transistors constituting the logic circuit 105 serving as a peripheral circuit of the semiconductor memory circuit 201 are further reduced in film thickness and the power supply voltage is also further reduced (e.g., VDD is 0.8 V or lower) as compared with the first exemplary embodiment.” (Emphasis added).

 TAKAHASHI clearly teaches that transistors constituting the logic circuit 105 serving as a peripheral circuit of the semiconductor memory (e.g., circuit 101 in Fig. 2 or circuit 201 in Fig. 7 of TAKAHASHI).
Claim 1 of TAKAHASHI, in part recites:
“1. A semiconductor integrated device comprising: a semiconductor memory circuit; and a peripheral circuit of the semiconductor memory circuit…” (Emphasis added).

Furthermore, the Examiner notes, the instant specification do not describe what constitutes a peripheral circuit. 
Paragraph [0047] of TAKAHASHI further teaches:
“[0047] The semiconductor memory circuit 101 is a built-in DRAM of the semiconductor integrated device 100. The semiconductor memory circuit 101 holds data or the like to be processed in the logic circuit 105. As shown in FIG. 1, the semiconductor memory circuit 101 includes a cell array area 102, a sense amplifier area 103, and a driver area 104. FIG. 2 shows an exemplary circuit configuration of the semiconductor memory circuit 101. In the first exemplary embodiment, the semiconductor memory circuit 101 shown in FIG. 2 is illustrated as a DRAM circuit including a pair of bit lines in order to simplify the drawings. The semiconductor memory circuit 101 may have a configuration including multiple pairs of bit lines, memory cells connected to the multiple pairs of bit lines, a sense amplifier, and a precharge circuit. Further, the semiconductor memory circuit 101 is not limited to a DRAM, but may be an SRAM, for example.” (Emphasis added).

As shown in Fig. 2 of TAKAHASHI the sense amplifier SA101 and precharge circuit PDLU101 are included within the integrated memory device 101.
Therefore, the Examiner respectfully submits that TAKAHASHI teaches or anticipates all limitations recited in the independent claim 1. Accordingly, the Examiner maintains his position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/            Primary Examiner, Art Unit 2131                                                                                                                                                                                            
November 8, 2022